


Exhibit 10.16

 

CONSULTING AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made by and between FARMER BROS.
CO., a Delaware corporation (the “Company”), and MICHAEL J. KING, an individual
(“Consultant”), with reference to the following facts:

 

RECITALS

 

A.            Consultant will resign his employment with the Company effective
March       , 2009 (“Effective Date”).

 

B.            The Company desires to hire Consultant to consult with it on
matters within Consultant’s expertise, strictly on an independent contractor
basis.

 

C.            The Company and Consultant desire to memorialize the terms of
their relationship in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1.             Retention.  The Company hereby agrees to retain Consultant, and
Consultant agrees to perform services for the Company, on the terms and
conditions set forth herein.

 

2.             Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue for a term of three (3) years unless
terminated earlier under Section 6.

 

3.             Duties.

 

(a)           Consultant shall consult with the Company concerning its sales,
marketing and product development activities at the request of the Company from
time to time and shall perform such incidental tasks relating to such
consultation services as the Company may reasonably request, it being understood
that Consultant shall be called upon only occasionally and, without Consultant’s
consent, shall not be required to perform the services on the Company’s premises
or at any other designated location.

 

(b)           It is expressly agreed that Consultant shall be and is an
independent Consultant in performing his duties under this Agreement and shall
not be considered or deemed an agent, partner or joint venturer of the Company
nor shall Consultant be considered or deemed to be an employee of the Company
for any purpose, including without limitation, for purposes of any pension,
bonus, equity participation or other benefit plan which the Company makes
available to its employees; provided that nothing herein shall affect
Consultant’s rights with respect to pension and other benefits made available to
Company retirees.  The compensation paid hereunder shall be gross compensation. 
Consultant assumes full responsibility and liability to the taxing bodies of the
federal and state governments for paying all income, self-employment and other
taxes due with respect to the Company’s payments for Consultant’s services under
this Agreement.

 

(c)           Consultant acknowledges that no equipment or materials are
provided by Company.  If, with Consultant’s consent, Consultant performs
services on Company premises,

 

1

--------------------------------------------------------------------------------


 

Company will provide use of such on-site facilities, equipment and clerical
services as the Company determines are reasonably necessary for the performance
of Consultant’s services.  No reimbursements will be made by Company for any
expenses Consultant incurs unless approved in advance by the Company.  No
specific hours are required so long as Consultant’s services under this
agreement are properly performed.  Consultant remains free to provide services
to others so long as Consultant’s services under this Agreement are properly
performed, subject to Section 5.

 

4.             Fee.  Consultant shall receive, as compensation for his services
under this Agreement, an annual fee payable quarterly in arrears, prorated for
any partial quarter in which this Agreement terminates, as follows:

 

First year

 

$

120,000

 

Second year

 

$

75,000

 

Third year

 

$

75,000

 

 

Payments are due whether or not Company calls upon Consultant to perform
consulting services.

 

5.             Confidential Information; Non-competition; Intellectual
Property.  In providing his services hereunder, Consultant will have access to
“Confidential Information,” as defined below.  Consultant agrees that during the
term of this Agreement and thereafter, he shall keep the Confidential
Information in the strictest of confidence and shall not use or disclose the
same in any manner or for any purpose except as required for his performance
under this Agreement or except to the extent that disclosure is required by
law.  Before making any disclosure required bylaw, Consultant shall give the
Company reasonable prior notice of the pending disclosure.  The term
“Confidential Information” is to be broadly defined.  Confidential Information
includes all information that has or could have commercial value or other
utility in the business in which Company is engaged or in which it contemplates
engaging.  Confidential Information also includes all information the
unauthorized disclosure of which could be detrimental to the interests of
Company, whether or not such information is identified as Confidential
Information by Company.  For example and without limitation, Confidential
Information includes any and all information concerning Company, or its
subsidiaries’ techniques, processes, formulas, trade secrets, inventions,
discoveries, improvements, research or development and test results,
specifications, data, know-how, marketing plans, business plans, strategies,
forecasts, unpublished financial information, budgets, projections, and customer
and supplier identities, characteristics, and agreements.  Upon termination or
expiration hereof, Consultant shall forthwith return or provide to Company
satisfactory evidence of the destruction of all written, printed and electronic
records containing Confidential Information.  To help protect the
confidentiality of the Confidential Information, Consultant agrees that during
the term of this Agreement and for a period of two (2) years thereafter, he will
not, directly or indirectly, (i) solicit, induce or encourage any customer of
the Company to discontinue or reduce its trade with Company or (ii) solicit,
induce, or encourage any employee of Company to terminate employment by the
Company.  During the term of this Agreement, Consultant agrees not to provide
services to any person or entity whose business is, in the reasonable judgment
of Company, competitive with the business of the Company or any of its
subsidiaries.  Consultant agrees that Company shall be entitled to an injunction
to prevent any threatened or continuing breach of this Section 5.  All
discoveries, developments, designs, ideas, improvements, inventions, formulas,
processes, techniques, know-how, and data (whether or not patentable or
registerable under copyright or similar statutes) made, conceived, reduced to
practice or learned by Consultant, whether alone or in conjunction with others
(i) which are related to the business of Company or its subsidiaries or to
Company or subsidiary research and development or (ii) which result from tasks
assigned to Consultant or from the use of

 

2

--------------------------------------------------------------------------------


 

Company facilities, equipment or Confidential Information are the property of
Company, constitute a work made for hire to the extent legally possible and are
hereby assigned to Company by Consultant.

 

6.             Termination of Agreement.  This Agreement can be terminated upon
written notice if a party hereto is in breach of this Agreement and such breach,
if curable, remains uncured for a period of ten (10) days after written notice
describing the breach has been given by the non-breaching party.  In the event
that during the term of this Agreement Consultant dies or is rendered unable to
perform the services required by this Agreement by reason of a physical or
mental disability, the Company shall continue to make the payments required by
this Agreement to Consultant if living and not judicially declared to be
incompetent, otherwise to his spouse, if any, and otherwise to such person as is
legally entitled thereto upon receipt of proof satisfactory to the Company of
such entitlement.

 

No termination shall relieve a party of any obligation or liability accrued at,
or in connection with, the termination.  Section 5 shall survive termination of
this Agreement as shall any other provision for which survival is necessary to
give it its intended effect.

 

Consultant’s fee shall be prorated and paid to the termination date, and no
other compensation or payment of any kind shall be due Consultant under this
Agreement.

 

7.             General Provisions.

 

(a)           Notices.  All notices under this Agreement shall be in writing and
deemed given as of the date personally delivered (including delivery by a
commercial delivery service) or placed and postmarked in the United States mail,
first class, postage prepaid, and addressed if to Company at Company’s principal
offices and if to Consultant at Consultant’s last residence address appearing in
the records of Company.  Notices delivered personally or by delivery service
shall be deemed received as of the date of actual receipt.  Mailed notices shall
be deemed received five (5) days after deposit in the United States mail.

 

(b)           Arbitration.  Except for actions for injunctive relief under
Section 5, any dispute concerning this Agreement or the performance of the
parties hereunder shall be submitted to binding arbitration in Torrance,
California before the American Arbitration Association under its Commercial
Rules.  Judgment on the award can be entered in a court of competent
jurisdiction.

 

(c)           Attorneys’ Fees.  Should any legal action be taken to enforce the
terms of this Agreement or an arbitration commenced under subparagraph (b), the
prevailing party shall be entitled to receive its costs and expenses, including
attorney’s fees incurred in that regard.

 

(d)           No Assignment or Transfer. The rights and obligations under this
Agreement may not be assigned or delegated by Consultant.  The Company, however,
is free to assign its interest under this Agreement to any successor to all or
substantially all of the Company’s business by asset sale, stock sale, merger or
other method.

 

(e)           Successors and Assigns.  Subject to the provisions of this
Agreement, the provisions of this Agreement shall be binding upon and inure to
the parties their successors, heirs, assigns, and permitted transferees.

 

(f)            Governing Law.  The provisions of this Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

3

--------------------------------------------------------------------------------


 

(g)           Integration. This Agreement contains the entire agreement of the
parties on the subject of Consultant’s services to the Company as such and
supersedes all prior agreements, written or oral, between the parties with
reference to the subject matter of this Agreement.  No other agreements, oral or
written, prior or contemporaneous, exist between the parties as to such subject
matter.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

 

COMPANY:

 

 

 

FARMER BROS. CO.

 

 

 

 

 

 

By:

/s/ Roger M. Laverty III

 

 

 

 

Name:

Roger M. Laverty III

 

 

 

 

Title:

President

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Michael J. King

 

MICHAEL J. KING

 

4

--------------------------------------------------------------------------------
